Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Lightner on May 24, 2021.  
The application has been amended as follows: 
Claim 1. (Original)  N-[(R)-1-{(S)-2-hydroxy-2-phenylpropylamino}propan-2-yl]isoquinoline-6-sulfonamide dihydrochloride anhydride, in the form of a crystal having characteristic peaks at 2θ angles of 6.8±0.1°, 10.0±0.1°, 12.7±0.1°, 14.6±0.1°, 14.8±0.1°, 16.2±0.1°, 17.4±0.1°, 17.8±0.1°, 19.5±0.1°, 20.0±0.1°, 21.6±0.1°, 24.7±0.1°, 25.5±0.1°, 25.8±0.1°, 29.8±0.1°, 39.5±0.1°, and 44.9±0.1° in powder X-ray diffraction spectrum.

Claim 2. (Cancelled)  

Claim 3. (Previously Presented)  The anhydride of claim 1, in the form of a crystal having characteristic peaks at about 703±5, 1143±5, 1165±5, 1174±5, 1325±5, 1655±5, 2558±5, 2634±5, 2691±5, 3122±5, 3235±5, and 3396±5 cm-1 in infrared absorption spectrum.

Claim 4. (Previously Presented)  The anhydride of claim 1, in the form of a crystal having an endothermic peak at about 237ºC±5ºC in differential scanning calorimetric analysis.



Claim 6. (Currently Amended)  A manufacturing method for the crystal of N-[(R)-1-{(S)-2-hydroxy-2-phenylpropylamino}propan-2-yl]isoquinoline-6-sulfonamide dihydrochloride anhydride of claim 1, comprising:
adding not less than 2 equivalents of hydrochloric acid to N-[(R)-1-{(S)-2-hydroxy-2-phenylpropylamino}propan-2-yl]isoquinoline-6-sulfonamide, 
dissolving the resulting solid in ethanol and water, and 
precipitating the crystal using a non-ethanol polar solvent.

Claim 7. (Previously Presented)  A pharmaceutical composition comprising:
the N-[(R)-1-{(S)-2-hydroxy-2-phenylpropylamino}propan-2-yl]isoquinoline-6-sulfonamide dihydrochloride anhydride of claim 1; and
a pharmaceutically acceptable carrier.

Claim 8. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art in this case is Hidaka et al., US2013/0274269 A1.  Hidaka discloses the compound of the present invention.  See Hidaka et al., ‘269 publc’n, p. 36, Example 86.  The difference between the prior art and present invention is the unique crystalline/polymorphic form of the present invention.  There is no teaching or suggestion in the prior art to modify the prior art compound to arrive at the unique crystalline/polymorphic form of the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625